                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         Case No. 5:19-cv-00427-BO

                                                             )
Nokia Technologies Oy                                        )
Plaintiff(s),                                                )
                                                             )
vs                                                           )
                                                             )
Lenovo (Shanghai) Electronics Technology Co., Ltd., et al.   )
Defendant(s).                                                )

  DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A
              DIRECT FINANCIAL INTEREST IN LITIGATION

Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3, or Fed.R.Crim.P. 12.4 and Local Criminal
Rule 12.3,

Lenovo PC HK Limited
_______________________        Defendant
                        who is ______________________,
(name of party)                 (plaintiff/defendant/other:_______________)

makes the following disclosure:

1. Is party a publicly held corporation or other publicly held entity?

          YES                                      NO

2. Does party have any parent corporations?

          YES                                      NO


If yes, identify all parent corporation, including grandparent and great-grandparent corporations:
Lenovo International Limited owns 100% of Lenovo (Beijing) Limited's stock.
Lenovo Holding Company Inc. is, indirectly, a wholly-owned subsidiary of Lenovo Group Limited.
3. Is 10% or more of the stock of a party owned by a publicly held corporation or other
publicly held entity?

          YES                                      NO



If yes, identify all such owners:




             Case 5:19-cv-00427-BO Document 110 Filed 09/08/20 Page 1 of 2
4. Is there any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation (Local Civil Rule 7.3 or Local Criminal Rule 12.3)?

        YES                                NO

If yes, identify entity and nature of interest:
Lenovo Group Limited (Hong Kong) is a 100% indirect owner of Lenovo (Beijing) Limited
and is a publicly traded entity traded on the Hong Kong Stock Exchange.
5. Is party a trade association?

        YES                                NO

If yes, identify all members of the association, their parent corporations, and any publicly held
companies that own 10% or more of a member’s stock:


6. If case arises out of a bankruptcy proceeding, identify any trustee and the members of any
creditors’s committee:



                                                              /s/ Jacob S. Wharton
                                                   Signature: _____________________________

                                                   Date:       September 9, 2020
                                                               _____________________________


                                                                                        Finalize Form   Reset Form




          Case 5:19-cv-00427-BO Document 110 Filed 09/08/20 Page 2 of 2
